Title: Joseph Gardoqui & Sons to Abigail Adams, 2 May 1781
From: Gardoqui, Joseph & Sons (business)
To: Adams, Abigail


     
      Madam
      Bilbao the 2d. May 1781
     
     Your much respected and highly Esteemed favour of the 4th of Septr. last we duelly received and after a due acknowledgment for its agreable Contents are not a little sorry to Informe you that it was not in our power to comply with your desire of shipping the articles you are pleased to order by our freind Mr. Smiths Vessell as she putt in at Ferrol and proceeded from thence back to America. However haveing at present the opportunity of the Armed ship Commerce Capt. Ignatius Webber have Taken the freedome of shipping in her directted to the care of Isaac Smith Esqr. a packadge that containes the goods you was pleased to order as you will see by the within Invoice which very cordially wish safe to your hands after a prosperous and pleasing Navigation and that they may merritt your Kind approvation. The bills you was pleased to Inclose have been placed to the Creditt of our very worthy freind the Hble. Mr. Adams Account who have the pleasing satisfaction to hear Enjoys a perfectt Scane of health at Amsterdam on which sincerely congratulate you and beg your Commanding on all occations those who respectfully Subscrive.
     
    